DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                              Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-16-2021 has been entered.
Response to Arguments
Applicant's remarks and arguments filed 6-16-2021 have been fully considered but they are not persuasive.
Applicant argues…
Murakami does not discloses amended features and when the cylinder temperature and nozzle temperature are within range of the limitation there is a very high defect rate (90%). 
This is not found to be persuasive because…
Murakami discloses the temperature range as argued by the applicant, “when the differences between the cylinder temperature and the nozzle temperature are within the range of the temperature according to the amended Claim 1, the non-defective rate is very high and show the non-defective rate not less than 90% (Tables 2 and 3)” (Pg. 3). In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Claim 2 recites the limitation "the state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7 & 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Hirobumi Watanabe (JP-2002/240,094, hereinafter Watanabe), in view of Wikipedia's Article on Injection Moulding (Injection Moulding, 2014, hereinafter WAIM) in view of Hiroshi Fujiura (JP-2014/173,063, hereinafter Fujiura) in view of Akira Imada (US-2016/0,017,142, hereinafter Imada) and in further view of Murakami et al. (JP-2006-199812, hereinafter Murakami)Regarding claim 1 & 12, 	
A method for injection-molding a thermosetting resin composition, comprising: 
injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete, 
wherein a mold temperature is 35 °C or less; 
controlling a temperature of the thermosetting resin composition according to its cure temperature, thereby maintaining a semi-cured state without completely curing the thermosetting resin; and 
removing the injected thermosetting resin composition in a state of a semi-cured product from the mold;
preventing application of heat to complete curing of the injected thermosetting resin so as to maintain plasticity of the injected thermosetting resin
wherein the thermosetting resin composition is injected from a cylinder into the mold and the cylinder comprises a body and a nozzle provided at a distal end of the body; and
a temperature of the body is set to be 20 to 30 °C lower than a curing reaction onset temperature of the thermosetting resin composition; and 
a temperature of the nozzle is set to be 10 to 20 °C higher than the temperature of the body
Watanabe teaches the following:
& d.) (Pg. 4, lines 157-159) teaches that in the invention disclosed the molded product 200 is molded by the heating cylinder portion 140 and the mold 150 in one cycle of molding, material injection, cooling holding, mold opening, separation of the runner portion 210, and removal of the molded product 200. Noting, that no additional heat is applied to the mold after injection molding. Nor is there any motivation provided to do so
Depicted in (Fig. 1) and reproduced below is an image from the article of the injection molding. Highlighting, that the apparatus comprises a cylinder for injecting molten plastic into the mold and the cylinder comprises a body with a nozzle at a distal end of the body.

    PNG
    media_image1.png
    259
    1044
    media_image1.png
    Greyscale
 

Regarding Claim 1, Watanabe is silent on implementing a thermosetting resin, and the molding temperature implemented in analogous art for injection molding of polymeric 
& d.) teaches that injection moulding is a manufacturing process for producing parts from both thermoplastic and thermosetting plastic materials. Material is fed into a heated barrel, mixed, and forced into a mold cavity where it cools and hardens to the configuration of the mold cavity. (Processing Characteristics) teaches that if a thermosetting polymer is not ejected from the injection barrel in a timely manner, chemical crosslinking may occur causing the screw and check valves to seize and potentially damaging the injection moulding machine. As such it is understood that if too much crosslinking or curing transpires potential damage may occur to the injection moulding machine. Noting, that the materials curing process is complete when it is fully harden and that curing may transpire during and after the injection process has begun.
(Mould Design) teaches that the standard method of cooling is passing a coolant (usually water) through a series of holes drilled through the mould plates and connected by hoses to form a continuous pathway. The coolant absorbs heat from the mould (which has absorbed heat from the hot plastic) and keeps the mould at a proper temperature to solidify the plastic at the most efficient rate. (Warping) teaches that a distorted part may be fabricated if the cooling is too short, material is too hot and a lack of cooling around the tool. Wherein it is understood that the temperature of the mould and temperature for the injection 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe. By utilizing a thermosetting resin with an optimized temperature for the mold and injection molding device for the thermosetting plastic resin, as taught by WAIM. Highlighting, implementation of a thermosetting resin with an optimized temperature for the mold and injection molding device for the thermosetting plastic resin is it allows for controlling the curing of the thermosetting resin injected into a mold, (Mould Design).Accordingly, reciting the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Watanabe / WAIM discloses the claimed invention except for the optimized temperature implemented for the mold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized for the mold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature utilized for the mold for the purpose of controlling the curing of the thermosetting resin injected into a mold, (Mould Design).
Regarding Claim 1, Watanabe as modified above disclosing that cooling the mold allows for absorbing heat from the mould (which has absorbed heat from the hot plastic) and keeps the mould at a proper temperature to solidify the plastic at the most efficient rate, (WAIM, Mould Design). Highlighting, that curing in the mold via cooling transpires after being injected. Wherein, it is understood that the material achieves a states of semi-cured throughout the curing process until the curing process is completed. Wherein it is understood that a materials curing process is complete when it is fully harden, (WAIM, Abstract). Watanabe as modified above is silent on removing the resin in a semi-cured state in addition to a molding temperature utilized. In analogous art for producing electronic components via injection molding from thermoset resins and removing them from the mold, Fujiura suggests details regarding the component in a semi-cured state, including removing the component from the mold in a semi-cured state, and in this regard Fujiura teaches the following:
([0005]) teaches that the mold temperature is kept at a relatively low temperature (50 to 150 °C). Further, it is understood that the depending on the pre-gelling compound chosen, it will impact and change the temperature utilized 
& d.) ([0021]) teaches that the mold is opened, and the electronic / electrical component element encapsulated and molded with a semi-cured epoxy resin composition, which is a semi-cured molded product, is taken out and is semi-cured by post-curing. As such it is understood that the epoxy resin remains semi-cured throughout the entire injection process, including the removal. Noting, that a thermosetting resin, once cured remains cured. Additionally, ([0023]) also recognizes that the temperature implemented in the injection assembly impacts the fluidity of the injected resin. As such the case law for result effective variables can be applied to the temperature implemented for the injection temperature of the liquid epoxy resin if needed and the injection assembly apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe as modified above. By removing the article from the mold in a semi-cured state, as taught by Fujiura. Page 8 Highlighting, implementation of removing the article from the mold in a semi-cured states allows for the curing reaction rate to be as low as 30 % to 55 %, in turn the molding time in the mold can be shortened.
([0055]) teaches that he injection molding may be performed by using commercially available apparatus such as "NEX150" manufactured by Nissei Plastic Industrial Co., Ltd., "MEX7Q000" manufactured by Nissei Plastic Industrial Co., Ltd., and "NEX5QG" manufactured by Nissei Plastic Industrial Co., Ltd. At this point, in view of resin melting, a cylinder temperature is preferably in a range of 170 °C to 280 °C, In addition, in view of productivity, the mold temperature is preferably in a range of 30 °C to 120° C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe as modified above. By implementing a mold temperature in the range of 30° C to 120° C, as taught by Imada. Highlighting, implementation of a mold temperature in the range of 30 °C to 120 °C allows for an acceptable productivity level, ([0055]). Highlighting, that the 
([0043]) teaches that the set temperature under the hopper is preferably 30 °C to 80 °C, more preferably 40 °C to 60 °C. If the temperature under the hopper is too high, the conductive epoxy resin composition may flow backward in the cylinder during injection molding, and the mold cavity may not be filled. If the temperature under the hopper is too low, the conductive epoxy resin composition transferred to the tip of the cylinder by the screw may not be 
([0043]) teaches that the temperature of the nozzle portion is preferably 50 °C to 120 °C, more preferably 70 °C to 100 °C. When the temperature of the nozzle part is too high, the epoxy resin may be cured in the cylinder and the conductive epoxy resin composition may not be injected from the cylinder. Moreover, when the temperature of a nozzle part is too low, an electro conductive epoxy resin composition may not fully fuse or melt, and it may be unable to fill the cavity of a metal mold or die, by lack of fluidity / liquidity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe as modified above. By optimizing the injection molding machine operating temperatures to prevent early resin curing in addition to ensuring that the composition may fully fuse or melt, and it may be able to fill the cavity of a metal mold or die, as stated by Murakami. Highlighting, that the implementation of an optimized injection molding machine temperature allows for the benefit that an optimized operational temperature allows for a controlled curing of the thermosetting resin, avoiding the resin curing at an undesirable time or place in the process, ([0043]). Highlighting, it is understood that the optimized injection molding machine temperature has an impact on many facets of the injection molding fabrication process. Accordingly, In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Watanabe as modified above / Murakami discloses the claimed invention except for the optimized temperature implemented for the injection molding apparatuses’ nozzle and barrel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature implemented for the injection molding apparatuses’ nozzle and barrel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature implemented for the injection molding apparatuses’ nozzle and barrel for the purpose of controlling the curing of the thermosetting resin, avoiding the resin curing at an undesirable time or place in the process, ([0043]).

Regarding claim 2, 	
Wherein the thermosetting resin composition is converted to the state of the semi-cured product in the mold.

([0021]) teaches that the mold 1 is opened, and the electronic / electrical component element 2 encapsulated and molded with a semi-cured epoxy resin composition, which is a semi-cured molded product, is taken out and is semi-cured by post-curing. Allow the composition to fully cure via the post-curing step. This can be performed by leaving a plurality of semi-cured molded products taken out from the mold 1 together on the heating stage or in a heating oven. Wherein it is understood that the component achieves the semi-cured state while in the mold, and curing is not completed until a post-processing heating is implemented on the article.

Regarding claim 3, 	
Wherein after the thermosetting resin composition is injected and before being removed from the mold, the thermosetting resin composition is cooled in the mold until becoming solidified
Watanabe teaches the following: 
(Pg. 4, lines 157-159) teaches that in the invention disclosed the molded product 200 is molded by the heating cylinder portion 140 and the mold 150 in one cycle of molding, material injection, cooling holding, mold opening, separation of the runner portion 210, and removal of the molded product 200. Noting, that no additional heat is applied to the mold after injection molding. Nor is there any motivation provided to do so.
Regarding claim 4, 	
Wherein after the solidified thermosetting resin composition is removed from the mold, the thermosetting resin composition is separated by cutting into a part to be an article and an unnecessary part
Watanabe teaches the following:
(Abstract & [0003]-[0004]) teaches that the runner portion of the molded article produced during the injection cycle is separated by cutting away the desired 
Regarding claim 5, 	
Wherein the part to be an article is then heated to progress a thermosetting reaction of the thermosetting resin composition.
Regarding Claim 5, Watanabe as modified above is silent on any post-processing for further curing of the resin. In analogous art as applied above, Fujiura suggests details regarding post-curing the articles removed in a semi-cured state, and in this regard Fujiura teaches the following:
([0027]) teaches that post-curing after the semi-cured molded article is removed from the mold can be performed, for example, by heating at 100 °C for 2 hours.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe as modified above. By implementing a post-curing process, as taught by Fujiura. Highlighting, implementation of post curing process allows for the curing multiple items simultaneously, ([0021]) and the curing reaction rate to be as low as 30 % to 55 %, thus in turn the molding time in the mold can be shortened, ([0022]).
Regarding claim 6-7,
Wherein the unnecessary part is used as a reworked raw material
Wherein the unnecessary part is ground, a resultant ground product is mixed with a fresh thermosetting resin composition, and a resultant mixture is used to perform injection molding.
Watanabe teaches the following: 
(Abstract, [0003]-[0004]) teaches that the spruces are cut off the main molded part, the spruces are collected in a box, the spruces are then recycled into raw material via crushing and mixing together with new material.
Regarding claim 11,
Wherein the thermosetting resin composition is removed from the mold after the thermosetting resin composition reaches a temperature 50 °C or more lower than a cure temperature of the resin composition
Regarding Claim 11, in analogous art as applied above, WAIM suggests details regarding optimizing the temperature utilized for the injection molding machine, and details regarding optimizing the temperature utilized for the mold, and in this regard WAIM teaches the following:
(Abstract) Material for the part is fed into a heated barrel, mixed, and forced into a mold cavity, where it cools and hardens to the configuration of the cavity. Noting, that the temperature is not directly addressed. (Processing Characteristics) teaches that the cooling duration is dramatically reduced by the use of cooling lines circulating water or oil from a thermolator. Once the required 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

([0019]) teaches that it is preferable that the cure reaction rate of the liquid epoxy resin composition with which is injected becomes in the range of 30 to 55%. If the curing reaction rate is less than 30%, curing is insufficient, and thus the cured product cannot be easily taken out from the mold while maintaining the shape, or becomes difficult. On the other hand, under conditions where the curing reaction rate exceeds 55%, it takes time to cure and the productivity may not be sufficiently improved. In addition, in order to prevent a decrease in productivity, when cured in a short time, internal stress is generated due to curing shrinkage, and defects such as cracks are likely to occur. ([0022]) teaches that In the method of manufacturing the components according to the present embodiment, allow for the curing reaction rate to be as low as 30 to 55%, thus the molding time in the mold can be shortened allowing for the productivity to be enhanced. 
Summarized, WAIM makes mentions removing the resin after cooling and cooling to a desired temperature. Wherein temperature is recognized as a result effective variable due to its impact on the curing. Furthermore, WAIM mentions that the cooling duration is dramatically reduced by the implementation of cooling lines circulating water or oil from a thermolator. In addition to Fujiura teaching to maximize production by way of minimizing the time spent in the mold. Therefore, in combination, one would with 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe as modified above. By optimizing the demolding process, as taught by Fujiura. Highlighting, implementation of an optimized demolding process allows for the molding time in the mold to be shortened, leading to the productivity to be enhanced, ([0022]).
	                                                   Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715